Order unanimously reversed, with $20 costs and disbursements to appellant and the motion to dismiss the complaint denied, with leave to defendant to answer within ten days after service of a copy of the order, with notice of entry thereof, on payment of said costs and disbursements. It is implicit in the earlier decision {Hammer v. Hammer, 278 App. Div. 396, 940, affd. 303 N. T. 481) that a good cause of action was pleaded in the complaint. Settle order on notice. Present — Cohn, J. P., Callahan, Van Voorhis, Heffernan and Bergan, JJ.